Title: To George Washington from William Livingston, 15 April 1778
From: Livingston, William
To: Washington, George



Dear Sir
Princeton [N.J.] 15th April 1778

The Letters from General Winds, & Coll Dayton of which your Excellency has the Copies enclosed (together with my Answer to the former) I recieved yesterday—I would not chuse unnecessarily to embroil myself with General Campbell on the one hand; nor on the other, suffer the Officers under me to be imposed upon by the insolence of Troops who seem to take every occasion of Assuming Airs of superiority, & treating us with disdain—General Campbell has made a constant practice of sending his flags by a set of dirty Villains who are traitors by the Laws of this State, & who being intimately acquainted at Elizabeth Town, & frequently not sufficiently watched by our Militia Officers at that Post, generally made it an Opportunity of sowing the seeds of disaffection among their old Cronies—Tho’ I thought this very uncivil espicially after having remonstrated against it, yet as it might be military,

and those miscreants were deserters from the State, & not from the Army, I have put up with it, But as I cannot persuade myself (however sacred a flag may be supposed to be) that it can protect a Deserter from the punishment incurred by his desertion from the Army in which he was enlisted, I thought it best to order his detention ’till your Excellency’s pleasure was signified on the Subject. Possibly there may be some irregularity in his Enlistment, of which he means to take the Advantage—General Maxwell will be able to satisfy you on that Point & I shall farther direct Genl Winds, agreeably to your Excellency’s directions to me.
Our Legislature has been so dilatory in framing the Law for rasing our Quota of Troops destined to reinforce the grand Army, that it puts me out of all Patience.
The Letter from the Committee of Congress on the Subject of purchasing horses & which I transmitted to the House for that Purpose has been mislaid, & I cannot recollect the mode therein prescribed for the Payment, tho’ I remember the Executive was to be furnished with the material by the first of May—As the time is rather too short to write to Congress on the Subject & to have an Answer in Season, if your Excellency can enlighten me in the matter, I shall take it as a favour—I expect by the day to be surrounded with Duns, & I have lived long enough in the world to know that nothing is to be done in it, without money. With the greatest Esteem and most ardent wishes for your Success I have the honour to be Dear Sir your Most Obedt Servt

Wil: Livingston

